JAMES H. FAULKNER, Retired Justice.
Michael A. Young appeals from the denial of his petition for post-conviction relief pursuant to Rule 20 A.R.Cr.P.Temp. The state filed a motion to remand to the Circuit Court of Bullock County on the ground that the circuit court did not state with particularity its reasons for denying Young’s petition. We grant the state’s motion and remand the case to the circuit court.
By an order dated November 21, 1989, the trial court sentenced Young to 15 years in the penitentiary on a plea of guilty to promoting prison contraband in the second degree. On January 11, 1991, Young filed his Rule 20 petition with the trial court, alleging that his counsel had been ineffective, that the trial judge failed to write an opinion or explain the reasons for denying the petition, and that his conviction was obtained because his privilege against self-incrimination was violated. The district attorney filed an answer denying each and every allegation of the petition. On March 4, 1991, the trial court denied the petition by noting on the case action summary, “petition denied.” In Ex parte Rice, 565 So.2d 606 (Ala.1990), the supreme court held that the trial court must state its reasons for denying a Rule 20 petition. And in Robinson v. State, 536 So.2d 136 (Ala.Cr.App.1988), this court remanded a case in which a habeas corpus petition had been denied without reasons to the trial court for it to address the merits of the petitioner’s contentions. Cf. Martin v. State, 584 So.2d 543 (Ala.Cr.App.1991).
This cause is remanded to the circuit court of Bullock County with directions that that court state with particularity its reasons for denying the Rule 20 petition and make a return to this court within 180 days of the date of this opinion.
The foregoing opinion was prepared by JAMES H. FAULKNER, Retired Justice, Supreme Court of Alabama, serving as a judge of this court, and his opinion is adopted as that of this court.
REMANDED WITH DIRECTIONS.
All Judges concur.